department of the treasury int ernal revenue service washington d c date of f i c e of c h i e f c ou n s e l number release date cc corp tl-n-5618-00 uilc internal_revenue_service national_office field_service_advice memorandum for bradford a johnson associate area_counsel area lm fsh har attn carmino santaniello from jasper l cummings associate chief_counsel cc corp subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice tl-n-5618-00 legend corporation a corporation b shareholder c shareholder d shareholder e shareholder f shareholder g year year year date date date date date date date t u v w x business tl-n-5618-00 property property agency state m a b c issues whether a series of transactions involving corporation a corporation b and their common shareholders may be characterized as a reorganization under sec_368 of the internal_revenue_code code alternatively whether the transactions may be characterized as a reorganization under sec_368 of the code conclusions the service may characterize the series of transactions involving corporation a corporation b and their common shareholders as a reorganization under sec_368 the service may not characterize the transactions as a reorganization under sec_368 facts the facts as we understand them are as follows corporation a an s_corporation formed in year was engaged in business until its dissolution in year prior to date shareholder c owned all the stock of corporation a on date shareholder c transferred by gift a of the corporation a stock to his children shareholder d shareholder e shareholder f and shareholder g collectively the children after date each of the children held c of the corporation a stock on date shareholder c sold his entire remaining interest in corporation a to the children for dollar_figuret the stock purchase 1the stock certificates for shareholder c’s stock indicate that the stock purchase occurred on date tl-n-5618-00 shareholder c recognized capital_gain as a result of the stock purchase after the stock purchase the children held equal shares of corporation a corporation b an s_corporation formed in year is also engaged in business prior to date shareholder c owned all the stock of corporation b on date shareholder c transferred by gift a of the corporation b stock to the children after date shareholder c held b of the corporation b stock and each of the children held c of the corporation b stock in year corporation a sold its largest asset to an unrelated third party for dollar_figureu part of the consideration was cash paid at the time of closing and the remainder was an installment note for dollar_figurev installment note the purchaser satisfied the note on date by paying dollar_figurew which included the note balance plus a prepayment penalty the children’s schedule k-1s for year reflect each shareholder’s allocable share of the capital_gain realized on the installment note during year corporation a’s primary operating_assets consisted of property and property on date corporation a requested agency’s permission to assign to corporation b the licenses for property and property agency granted permission for the assignment and corporation a assigned the assets to corporation b for no consideration on date on date corporation a transferred its remaining operating_assets to corporation b for no consideration after the transfer of its operating_assets corporation a’s assets consisted solely of nonoperating assets including the installment note and two other receivables at a special meeting of corporation a’s shareholders on date the shareholders voted to dissolve corporation a effective on date and to distribute the remaining assets the installment note and receivables of corporation a to the shareholders corporation a notified the state m secretary of state of its intent to dissolve upon corporation a’s dissolution each of the children received payments of dollar_figurex which the taxpayers reported on the schedule k-1s as liquidating distributions corporation a treated the values of neither the property and property licenses nor the assets transferred to corporation b in the mass asset disposition as part of the liquidating distributions corporation a and its shareholders treated the transactions described above as a complete_liquidation of corporation a as a result of the stock purchase each of the children had a basis in his corporation a stock that exceeded the amount of the liquidating_distribution each of the children reported losses on the liquidation of corporation a tl-n-5618-00 law and analysis the series of transactions involving corporation a corporation b and their common shareholders may be characterized as a reorganization under sec_368 several courts have characterized as reorganizations transactions that taxpayers have treated as liquidations see eg 640_f2d_1030 9th cir 614_f2d_860 3d cir cert_denied s449_us_836 366_f2d_874 5th cir cert_denied 386_us_1022 363_f2d_262 9th cir sec_368 defines a reorganization under that section as a transfer by a corporation of all or part of its assets to another corporation if immediately_after_the_transfer the transferor or one of its shareholders including persons who were shareholders immediately before the transfer or any combination thereof is in control of the corporation to which the assets are transferred but only if in pursuance of the plan stock_or_securities of the corporation to which the assets are transferred are distributed in a transaction which qualifies under sec_354 sec_355 or sec_356 for nondivisive reorganizations under sec_368 control means ownership of stock possessing at least percent of the total combined voting power of all classes of stock entitled to vote or at least percent of the total value of shares of all classes of stock of the corporation the attribution_rules of sec_318 apply to the control determination sec_304 sec_318 sec_368 here corporation a and corporation b have identical ownership before and after the transactions by virtue of the sec_318 attribution_rules shareholder c and the children collectively own all the stock of both corporation a and corporation b thus satisfying the control requirement of sec_368 sec_354 provides that a shareholder recognizes no gain_or_loss on the exchange in pursuance of the plan_of_reorganization of his stock_or_securities in a corporation that is party_to_a_reorganization solely for stock_or_securities in such corporation or in another corporation party to the reorganization sec_354 provides that sec_354 will not apply to an exchange in pursuance of a plan_of_reorganization within the meaning of sec_368 unless the corporation to which the assets are transferred acquires substantially_all the assets of the transferor_corporation and the stock securities and other properties received by the transferor are distributed in pursuance of the plan_of_reorganization tl-n-5618-00 although the taxpayers in the present case characterized the transaction as a liquidation their label is not determinative courts have not required a formal written plan_of_reorganization if other evidence establishes the existence of a plan_of_reorganization see atlas tool f 2d pincite if what resulted was a reorganization the chosen label is not dispositive here the proximity of time between the shareholders’ agreement to dissolve corporation a and the asset transfers for no consideration to commonly controlled_corporation b establish the plan corporation a’s transfer of all of its operating_assets to corporation b followed by corporation a’s dissolution indicates a mere readjustment of continuing interests in property the hallmark of a reorganization courts generally have interpreted the substantially_all the assets requirement for d reorganizations to mean operating_assets rather than total assets see eg 642_f2d_894 5th cir 55_tc_204 43_tc_295 here corporation a satisfied the substantially_all requirement by transferring all of its operating_assets to corporation b for no consideration although sec_368 requires a distribution of stock_or_securities courts generally have not interpreted this provision literally courts and the service have held that a distribution of stock_or_securities is not necessary where there is common ownership of the transferor and transferee corporation see rose f 2d pincite atlas tool f 2d pincite davant f 2d pincite see also rev_rul 1970_1_cb_81 in addition to meeting the statutory requirements a transaction must satisfy certain nonstatutory requirements to qualify as a reorganization under sec_368 including the continuity of business_enterprise requirement the continuity of business_enterprise requirement is satisfied in this case following corporation a’s transfer of its historic_business_assets to corporation b corporation b conducted the historic_business with those assets in substantially the same manner in which it had been conducted prior to the transfer see sec_1 d we believe it is appropriate to recharacterize the series of transactions involving corporation a corporation b and their common as a reorganization under sec_368 tl-n-5618-00 the transactions may not be characterized as a reorganization under sec_368 a sec_368 reorganization is a mere change in identity form or place of organization of one corporation however effected the statutory provision indicates that only a single corporation can engage in a reorganization under sec_368 a f the legislative_history of sec_368 suggests that congress intended to permit a reorganization by multiple entities under this subsection only if the purported reorganization involves a single operating company see tax equity and fiscal responsibility act of pub_l_no a 96_stat_324 in the present case both corporation a and corporation b were operating companies prior to the transaction accordingly the transactions cannot be characterized as a reorganization under sec_368 case development hazards and other considerations your memorandum indicates that if the transaction were treated as a reorganization the cash distributions to the corporation a shareholders would be treated as ordinary_income under the boot provisions of sec_356 rather than as capital_gain under sec_331 we note that because corporation a and corporation b are s_corporations sec_1368 provides that the shareholders treat the cash distributions as returns of capital or as capital_gain income rather than as ordinary_income the principal tax difference between the taxpayer’s position and our recommended characterization appears to be a timing difference the taxpayer’s position permits the children to claim a loss immediately on the disposition of their corporation a stock classification of the transactions as a reorganization however results in deferral of any loss until the shareholders genuinely diminish their investment in the business the amount the children claimed as losses instead would increase their bases in their corporation b stock thus reducing any future gain or increasing future loss on the ultimate disposition of their corporation b stock in addition there is some risk involving the transaction’s satisfaction of the sec_356 requirements that substantially_all the assets of the transferor be transferred and that transferee stock be distributed in the transaction with respect to the substantially_all requirement we noted above that courts generally have found the requirement satisfied where the transferor transferred all of its operating_assets to the transferee corporation this interpretation conflicts with our ruling position which contains a much higher threshold revproc_77_37 1977_2_cb_568 of gross assets of net assets must be transferred we do not tl-n-5618-00 feel this disparity poses a compelling risk as numerous courts in the liquidation- reincorporation context have held that the substantially_all test is met where the operating_assets are transferred in smothers for example a transfer of of the transferor assets satisfied the substantially_all test because they represented all the transferor’s operating_assets see also 55_tc_204 substantially_all test satisfied where only of the total assets were transferred but all of the operating_assets we noted above that courts generally disregard the requirement that the transferee corporation distribute stock in liquidation-reincorporation transactions like this one in one case however the tax_court refused to ignore the lack of an actual stock exchange where the ownership of the transferor and transferee corporations was not identical see 84_tc_21 in this case the ownership of corporation a and corporation b is identical because of the application of the attribution_rules where ownership is identical only because of the attribution_rules the answer is not certain in at least one letter_ruling the service has held that an actual stock transfer in a d_reorganization is unnecessary where ownership via the attribution_rules of the transferee and transferor corporations is identical see plr date citing s prt no 98th cong 2d sess vol pincite date staff of the joint_committee of taxation 98th cong 2d sess general explanation of the revenue provisions of the deficit_reduction_act_of_1984 pincite date for the proposition that the enhancement of sec_368 control requirement intended to coordinated related_person asset sale treatment with sec_304 related_person stock sale treatment as with all liquidation-reincorporation cases treatment of the series of transaction here as a reorganization under sec_368 involves reliance on the step_transaction_doctrine the step_transaction_doctrine requires that all integrated steps in a single transaction be amalgamated in determining the true nature of a transaction while separate from the plan_of_reorganization requirement the step_transaction_doctrine and the plan requirement are mutually reinforcing concepts in the reorganization context above we note that the timing and lack of consideration in this transaction appear to establish a plan_of_reorganization these factors help to establish the shareholders’ plan to continue their existing business in a reorganized corporate form but additional evidence of a plan would be helpful tl-n-5618-00 you did not ask us to address whether the stock purchase should be respected as a meaningful transaction we note that the stock purchase occurred nearly simultaneously with the transfer of corporation a assets to corporation b and the corporation a shareholders’ adoption of a plan_of_liquidation if the transaction constituted a reorganization represented by a true value for value exchange the children would have received additional corporation b stock in the exchange instead shareholder c receives b of the value of the operating_assets transferred to corporation b because of his b interest in corporation b it appears that the reorganization undoes the transfer of assets to the children in the stock purchase because shareholder c in substance reacquires his interest in the corporation a assets in the reorganization accordingly we question whether the stock purchase should be respected the timing and details of the stock purchase suggest that it was an integrated step in the taxpayers’ plan to reorganize their interests in corporation a it seems more consistent with substance over form principles to view the stock purchase as one part of the whole reorganization transaction than to treat it as a separate event disregarding the stock purchase also eliminates the hazard related to the distribution requirement noted above insofar as the ownership of corporation a and corporation b would be identical before and after the reorganization if the stock purchase is disregarded as a meaningless step the tax result of recharacterizing the transaction will vary significantly please call marie byrne at if you have any further questions jasper l cummings associate chief_counsel corporate by ________________________ christopher schoen assistant to the chief branch associate chief_counsel corporate
